Citation Nr: 1521945	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  09-39 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include symptoms of depression, insomnia and a cognitive disorder.

3.  Entitlement to service connection for varicose veins.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to a rating in excess of 30 percent for an acquired psychiatric disorder, characterized as insomnia.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974, September 1990 to April 1991, and from August 2001 to December 2007.  

This matter is on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

In July 2013, the Board denied a claim of entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder, characterized as insomnia.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) which, in a January 2014 Order, vacated the Board's decision and remanded that matter to the Board for further consideration.  

That issue was subsequently remanded by the Board in June 2014, along with the issues of entitlement to service connection for varicose veins and hemorrhoids.  These issues are now ready for disposition.  

Also, in June 2014, the Board denied entitlement to service connection for residuals of a TBI.  The Veteran appealed this decision to the Court which, in a January 2015 Order, vacated the Board's decision and remanded the issue for further development.  

As part of that Order, the Board was instructed to separately consider service connection was warranted for a cognitive disorder resulting from a "non-traumatic etiology."  The issues have been recharacterized accordingly.  

While the Veteran has submitted additional evidence since the most recent adjudicative decisions, the Board has reviewed this evidence and finds that it is has been previously reviewed by the RO or does not relate to the issue on appeal.  Therefore, review of the claims at the point would not result in any prejudice to the Veteran.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issue of entitlement to an increased rating for an acquired psychiatric disorder and to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's acquired psychiatric disorder, hemorrhoids and varicose veins are related to service.  

2.  Residuals of a TBI are not currently shown. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for residuals of a TBI have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

2. The criteria for entitlement to service connection for acquired psychiatric disorder, to include symptoms of depression, insomnia and a cognitive disorder, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

3. The criteria for entitlement to service connection for varicose veins have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

4. The criteria for entitlement to service connection for hemorrhoids have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran has submitted a claim seeking service connection for residuals of a TBI, to include a cognitive disorder.  

In view of the Court's January 2015 Order, this claim also includes whether service connection for a cognitive disorder is related to a "non-traumatic event".  The Veteran has also submitted claims for service connection for varicose veins and hemorrhoids. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, as the Veteran has not been diagnosed with one of the enumerated disorders listed under 38 C.F.R. § 3.309(a), application of 38 C.F.R. § 3.303(b) is not warranted.

The Board first addresses whether service connection is warranted for psychiatric symptoms such as a cognitive disorder, depression and anxiety due to a non-traumatic event while on active duty.  After a review of the pertinent evidence, the Board determines that service connection should be granted for these symptoms.  

Specifically, the Veteran is already service-connected for insomnia with a 30 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9421, which addresses somatization disorders.  Ratings under this diagnostic code are assigned under a General Rating Formula for Mental Disorders, which establishes common rating criteria for all psychiatric disorders, including depression, anxiety and cognitive disorders.  See 38 C.F.R. § 4.130, DCs 9304 and 9413.  Moreover, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims has held that a claim for a single psychiatric disorder should include all psychiatric disorders that are raised by the record. 

In view of Clemons, a grant of service connection for one psychiatric disorder (in this case insomnia) is effectively a grant of all psychiatric disorders unless the evidence raises the possibility that separate ratings may be warranted.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  Here, given that the Veteran's psychiatric disorder has been at separate times diagnosed as a cognitive disorder, insomnia, anxiety and depression, the symptoms are so intertwined that service connection for two separate psychiatric disorders is not appropriate.  

Put another way, the Veteran's symptoms (regardless of how they are characterized) are at least somewhat etiologically related to his currently service-connected psychiatric disorder.  38 C.F.R. § 3.310 (2014).  Therefore service connection is warranted for all psychiatric disorders on appeal, regardless of how they are clinically identified.  

It is important for the Veteran to understand that this decision does not indicate that he will get more VA compensation.  The Veteran cannot receive more compensation for the same symptoms for each psychiatric disorder.  When assigning the appropriate disability rating, the RO must determine whether his individual psychiatric disorders warrant individual ratings.  However, this is not before the Board at this point.  

Next, the Board also determines that service connection is also warranted for varicose veins and hemorrhoids.  Regarding his varicose veins, the Veteran stated at a VA examination in January 2015 that he could not remember when his varicose veins began, but that they had been present for a "few years."  However, a VA examination from September 2006 (while the Veteran was on active duty) did observed varicose veins bilaterally at that time.  This is also the first occasion when varicose veins were clinically observer.  Given the absence of any other evidence to the contrary, the Board is left to conclude that the Veteran's varicose veins began during active duty service.  

As for the Veteran's hemorrhoids, the evidence indicates that the Veteran had a hemorrhoidectomy at some point in 1991.  However, there were apparently no chronic residuals from this procedure, and it can be presumed to have been completely resolved.  Hemorrhoids were not observed again observed until a colonoscopy during active duty in September 2002.  

Given the absence of symptoms prior to that point, this episode of hemorrhoids this should be considered a new disorder that is separate and distinct from his prior treatment in 1991.  

Next, as was noted by a VA examiner in October 2013, internal hemorrhoids were again noted during a colonoscopy in January 2011.  While it is unclear whether this is the same hemorrhoid that was identified in September 2002, the Board is persuaded by the Veteran's statements (such as in September 2013) indicating known hemorrhoid symptoms such as chronic post-bowel movement bleeding for many years.  Therefore, the Board determines that it is at least as likely as not that the hemorrhoids identified during active duty in September 2002 are related to his current condition, and service connection is warranted on this basis.  

Again, this finding does not suggest a compensable evaluation is warranted at this time for either problem.  However, service connection is warranted.  The nature and extent of the problem (if any) is not before the Board at this time 

As for the residuals of a TBI, the Board determines that service connection is not warranted, based on the evidence of record.  As an initial matter, the service treatment records do not indicate the presence of a TBI during either is periods of active duty service.  

Specifically, while the Veteran stated in February 2006 that he fell in the shower while on deployment in November 2005 (this is not a combat situation), there is no corroborating evidence that this actually occurred.  

To the contrary, he reported experiencing pain in only the back and buttocks regions.  

Moreover, later and more specific TBI evaluations failed to observe any residuals of a TBI whatsoever.  For example, while a July 2008 VA psychiatric consultation did reveal evidence of a cognitive disorder, the examiner believed that such findings were not consistent with a minor head injury from a slip and fall.  Additionally, MRIs performed in July 2008 and May 2009 were within normal limits.  Therefore, the Board does not find any evidence of a TBI in service.  

Next, the Board also places significant weight on a September 2013 VA examination, where the Veteran denied a history of head trauma.  After a thorough neurological examination, the VA examiner concluded that it was less likely than not that a TBI had occurred in service.  In support of this opinion, the examiner pointed out that the Veteran had no memory of a head injury in service, nor was there any documentation of such an injury.  

In view of this evidence, the Board is left to conclude that the Veteran did not sustain a TBI during service, or that there are any residuals that could be attributable to such an incident.  To the extent that he has displayed symptoms that may appear related to such an incident, these symptoms appear to be due to factors other than a TBI.  Therefore, residuals of a TBI having not been shown, there is no disorder for which benefits may be granted.  Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).

The Board recognizes the Veteran's statements regarding his alleged TBI, and the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of a TBI.  See Jandreau, 492 F.3d at 1377, n.4.  Because TBIs are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's TBI are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.  However, for the reasons above, the Board also finds that service connection for an acquired psychiatric disorder, varicose veins and hemorrhoids is warranted, and these claims are granted.  


VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

Service connection for residuals of a TBI is denied. 

Service connection for an acquired psychiatric disorder, to include symptoms of depression, insomnia, and a cognitive disorder, is granted.

Service connection for varicose veins is granted.

Service connection for hemorrhoids is granted.


REMAND

As for the issues of entitlement to a rating in excess of 30 percent for an acquired psychiatric disorder and TDIU, additional development is required before they may be adjudicated. 

Specifically, as was noted above, the Board has determined that all Veteran's psychiatric symptoms such as depression, insomnia and a cognitive disorder were effectively part of his already service-connected acquired psychiatric disability, which is currently rated as "insomnia".  See 38 C.F.R. § 4.130, DC 9421 (2014).  However, it is not clear in the RO decisional documents whether these additional symptoms have been adequately considered when assigning a proper disability rating.  Therefore, in order to prevent prejudice to the Veteran, this issue should be first evaluated by the RO before final review by the Board. 

As for the Veteran's claim for TDIU, this claim was not raised until a March 2015 statement.  However, when a veteran submits a claim seeking an increased rating for a service-connected medical disability, it is construed as a claim for the highest rating possible to include entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As such, although his TDIU claim was only recently raised, it is part of the underlying appeal.  However, as his increased rating claim remains on appeal, this claim should also be remanded for adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1. If the Veteran underwent any VA or private treatment relevant to his acquired psychiatric disorder or his employability where the records of such treatment are not in the claims file, the RO should attempt to obtain them after acquiring any necessary authorization.

2. Any further development deemed necessary should be undertaken, to including obtaining any medical opinion.

3. Thereafter, readjudicate the issue of entitlement to a rating in excess of 30 percent for an acquired psychiatric disorder and for TDIU (a medical opinion on this question, may be needed) for the period on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided the opportunity to respond.  Then, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


